SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

649
KA 12-01895
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, SCONIERS, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

JAQUON SNELL, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (SHERRY A. CHASE OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (ASHLEY R. SMALL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County
(Christopher J. Burns, J.), rendered September 5, 2012. The judgment
convicted defendant, upon his plea of guilty, of robbery in the first
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of robbery in the first degree (Penal Law §
160.15 [4]). We reject defendant’s contention that Supreme Court
erred in refusing to suppress an identification of defendant based on
an allegedly suggestive photo array identification procedure conducted
by the police. The People met their initial burden of establishing
the reasonableness of the police conduct at issue, and defendant
failed to meet his ultimate burden of proving that the identification
procedure was unduly suggestive (see People v Alston, 101 AD3d 1672,
1672-1673; see generally People v Chipp, 75 NY2d 327, 335, cert denied
498 US 833). Contrary to defendant’s further contention, the sentence
is not unduly harsh and severe.




Entered:   June 13, 2014                           Frances E. Cafarell
                                                   Clerk of the Court